UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6462


RICARDO ABRAHAM GONZALEZ-CASTRO,

                Petitioner - Appellant,

          v.

BOB W. MARSHALL; KIERAN J. SHANAHAN,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.     Loretta Copeland
Biggs, District Judge. (1:13-cv-01120-LCB-LPA)


Submitted:   October 28, 2015             Decided:   November 19, 2015


Before KING and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Ricardo Abraham Gonzalez-Castro, Appellant Pro Se. Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ricardo     Abraham     Gonzalez-Castro                seeks    to     appeal       the

district    court’s      order    accepting         the       recommendation         of    the

magistrate judge and dismissing as untimely his 28 U.S.C. § 2254

(2012) petition.         The order is not appealable unless a circuit

justice    or    judge   issues    a   certificate            of   appealability.           28

U.S.C. § 2253(c)(1)(A) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that    reasonable         jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.    Cockrell,         537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Gonzalez-Castro          has     not        made        the        requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                             2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3